Exhibit 10.4

PAREXEL INTERNATIONAL CORPORATION

2010 STOCK INCENTIVE PLAN

 

1. Purpose

The purpose of this 2010 Stock Incentive Plan (the “Plan”) of PAREXEL
International Corporation, a Massachusetts corporation (the “Company”), is to
advance the interests of the Company’s stockholders by enhancing the Company’s
ability to attract, retain and motivate persons who are expected to make
important contributions to the Company and by providing such persons with equity
ownership opportunities and performance-based incentives that are intended to
align their interests with those of the Company’s stockholders. Except where the
context otherwise requires, the term “Company” shall include any of the
Company’s present or future parent or subsidiary corporations as defined in
Sections 424(e) or (f) of the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder (the “Code”) and any other business venture
(including, without limitation, joint venture or limited liability company) in
which the Company has a controlling interest, as determined by the Board of
Directors of the Company (the “Board”).

 

2. Eligibility

All of the Company’s employees, officers and directors, as well as consultants
and advisors to the Company (as the terms consultant and advisor are defined and
interpreted for purposes of Form S-8 under the Securities Act of 1933, as
amended (the “Securities Act”), or any successor form), are eligible to be
granted Awards under the Plan. Each person who is granted an Award under the
Plan is deemed a “Participant.” “Award” means Options (as defined in Section 5),
SARs (as defined in Section 6), Restricted Stock (as defined in Section 7),
Restricted Stock Units (as defined in Section 7) and Other Stock-Based Awards
(as defined in Section 8).

 

3. Administration and Delegation

(a) Administration by Board of Directors. The Plan will be administered by the
Board. The Board shall have authority to grant Awards and to adopt, amend and
repeal such administrative rules, guidelines and practices relating to the Plan
as it shall deem advisable. The Board may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or any Award in the manner
and to the extent it shall deem expedient to carry the Plan into effect and it
shall be the sole and final judge of such expediency. All decisions by the Board
shall be made in the Board’s sole discretion and shall be final and binding on
all persons having or claiming any interest in the Plan or in any Award.

(b) Appointment of Committees. To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). All references in the
Plan to the “Board” shall mean the Board or a Committee of the Board to the
extent that the Board’s powers or authority under the Plan have been delegated
to such Committee.



--------------------------------------------------------------------------------

(c) Awards to Non-Employee Directors. Discretionary Awards to non-employee
directors will only be granted and administered by a Committee, each member of
which is an “independent director” as defined in Section 5605(a)(2) of the
NASDAQ Marketplace Rules or any successor rules.

 

4. Stock Available for Awards

(a) Number of Shares; Share Counting.

(1) Authorized Number of Shares. Subject to adjustment under Section 9, Awards
may be made under the Plan for up to 2,000,000 shares of common stock, $.01 par
value per share, of the Company (the “Common Stock”) any or all of which Awards
may be issued in the form of Incentive Stock Options (as defined in
Section 5(b)).

(2) Fungible Share Counting. Subject to adjustment under Section 9, (A) any
Award that is not a Full Value Award made under this Plan shall be counted
against the share reserve specified in Section 4(a)(1) as one share for each
share of Common Stock subject to such Award and (B) any awards of Restricted
Stock or Restricted Stock Units or Other Stock Based Award with a per share or
per unit exercise price that is less than 100% of the Fair Market Value (as
defined below) of the Common Stock on the date of grant (each, a “Full Value
Award”) made under this Plan shall be counted against the share limitations
specified in Sections 4(a)(1), 7(d), 8(c) and 10(h) as two shares for each one
share of Common Stock underlying the Award. To the extent a share that was
subject to an Award that was counted as one share is returned to the Plan
pursuant to Section 4(a)(3), the share reserve will be credited with one share.
To the extent a share that was subject to an Award that was counted as two
shares is returned to the Plan pursuant to Section 4(a)(3), the share reserve
will be credited with two shares.

(3) Other Share Counting Rules. For purposes of counting the number of shares
available for the grant of Awards under the Plan and under the sublimits
contained in Sections 7(d), 8(c) and 10(h):

(a) all shares of Common Stock covered by SARs shall be counted against the
number of shares available for the grant of Awards; provided, however, that
(i) SARs that may be settled in cash only shall not be so counted and (ii) ) if
the Company grants an SAR in tandem with an Option for the same number of shares
of Common Stock and provides that only one such Award may be exercised (a
“Tandem SAR”), only the shares covered by the Option, and not the shares covered
by the Tandem SAR, shall be so counted, and the expiration of one in connection
with the other’s exercise will not restore shares to the Plan;

(b) if any Award (A) expires or is terminated, surrendered or canceled without
having been fully exercised or is forfeited in whole or in part (including as
the result of shares of Common Stock subject to such Award being repurchased by
the Company at the

 

-2-



--------------------------------------------------------------------------------

original issuance price pursuant to a contractual repurchase right) or
(B) results in any Common Stock not being issued (including as a result of an
SAR that was settleable either in cash or in stock actually being settled in
cash), the unused Common Stock covered by such Award shall again be available
for the grant of Awards; provided, however, in the case of Incentive Stock
Options (as hereinafter defined), the foregoing shall be subject to any
limitations under the Code; and provided further, in the case of SARs, that the
full number of shares subject to any stock-settled SAR shall be counted against
the shares available under the Plan regardless of the number of shares actually
used to settle such SAR upon exercise;

(c) shares of Common Stock tendered to the Company by a Participant to
(i) purchase shares of Common Stock upon the exercise of an Award or
(ii) satisfy tax withholding obligations (including shares retained from the
Award creating the tax obligation) shall not be added back to the number of
shares available for the future grant of Awards; and

(d) shares of Common Stock repurchased by the Company on the open market using
the proceeds from the exercise of an Award shall not increase the number of
shares available for future grant of Awards.

(b) Sub-limits. Subject to adjustment under Section 9, the following sub-limit
on the number of shares subject to Awards shall apply:

(1) Section 162(m) Per-Participant Limit. The maximum number of shares of Common
Stock with respect to which Awards may be granted to any Participant under the
Plan shall be 1,000,000 per fiscal year. For purposes of the foregoing limit,
the combination of an Option in tandem with an SAR (as each is hereafter
defined) shall be treated as a single Award. The per-Participant limit described
in this Section 4(b)(1) shall be construed and applied consistently with
Section 162(m) of the Code or any successor provision thereto, and the
regulations thereunder (“Section 162(m)”). Shares underlying both Full-Value
Awards and Awards that are not Full-Value Awards will be counted on a
one-for-one basis for purposes of this sub-limit.

(c) Substitute Awards. In connection with a merger or consolidation of an entity
with the Company or the acquisition by the Company of property or stock of an
entity, the Board may grant Awards in substitution for any options or other
stock or stock-based awards granted by such entity or an affiliate thereof.
Substitute Awards may be granted on such terms as the Board deems appropriate in
the circumstances, notwithstanding any limitations on Awards contained in the
Plan. Substitute Awards shall not count against the overall share limit set
forth in Section 4(a)(1) or any sub-limits contained in the Plan, except as may
be required by reason of Section 422 and related provisions of the Code.

 

5. Stock Options

(a) General. The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of

 

-3-



--------------------------------------------------------------------------------

each Option, including conditions relating to applicable federal or state
securities laws, as it considers necessary or advisable. An Option which is not
intended to be an Incentive Stock Option (as hereinafter defined) shall be
designated a “Nonstatutory Stock Option”.

(b) Incentive Stock Options. An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of PAREXEL International
Corporation, any of PAREXEL International Corporation’s parent or subsidiary
corporations (as defined in Sections 424(e) or (f) of the Code) at the time of
grant, and any other entities the employees of which are eligible to receive
Incentive Stock Options under the Code, and shall be subject to and shall be
construed consistently with the requirements of Section 422 of the Code. The
Company shall have no liability to a Participant, or any other party, if an
Option (or any part thereof) that is intended to be an Incentive Stock Option is
not an Incentive Stock Option or if the Company converts an Incentive Stock
Option to a Nonstatutory Stock Option.

(c) Exercise Price. The Board shall establish the exercise price of each Option
and specify such exercise price in the applicable option agreement; provided,
however, that the exercise price shall be not less than 100% of the Fair Market
Value (as defined below) at the time the Option is granted. If the Board
approves the grant of an Option with an exercise price to be determined on a
future date, the exercise price shall not be less than 100% of the Fair market
Value on such future date.

(d) Duration of Options. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement; provided, however, that no Option will be granted for a term
in excess of 8 years.

(e) Exercise of Option. Options may be exercised by delivery to the Company of a
notice of exercise in a form (which may be electronic) approved by the Company
together with payment in full as specified in Section 5(f) for the number of
shares for which the Option is exercised. Shares of Common Stock subject to the
Option will be delivered by the Company as soon as practicable following
exercise.

(f) Payment Upon Exercise. Common Stock purchased upon the exercise of an Option
granted under the Plan shall be paid for as follows:

(1) in cash or by check, payable to the order of the Company;

(2) except as the Board may otherwise provide in an option agreement, by
(i) delivery of an irrevocable and unconditional undertaking by a creditworthy
broker to deliver promptly to the Company sufficient funds to pay the exercise
price and any required tax withholding or (ii) delivery by the Participant to
the Company of a copy of irrevocable and unconditional instructions to a
creditworthy broker to deliver promptly to the Company cash or a check
sufficient to pay the exercise price and any required tax withholding;

 

-4-



--------------------------------------------------------------------------------

(3) when the Common Stock is registered under the Securities Exchange Act of
1934 (the “Exchange Act”), and to the extent provided for in the form of
applicable Option agreement or approved by the Board, in its sole discretion, by
delivery of shares of Common Stock owned by the Participant valued at their fair
market value as determined by (or in a manner approved by) the Board (“Fair
Market Value”), provided (i) such method of payment is then permitted under
applicable law, (ii) such Common Stock, if acquired directly from the Company,
was owned by the Participant for such minimum period of time, if any, as may be
established by the Board in its discretion and (iii) such Common Stock is not
subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements;

(4) to the extent provided for in the applicable Nonstatutory Stock Option
agreement or approved by the Board, in its sole discretion, by delivery of a
notice of “net exercise” to the Company, as a result of which the Participant
would receive (i) the number of shares underlying the portion of the Option
being exercised, less (ii) such number of shares as is equal to (A) the
aggregate exercise price for the portion of the Option being exercised divided
by (B) the Fair Market Value on the date of exercise;

(5) to the extent permitted by applicable law and provided for in the applicable
Option agreement or approved by the Board, in its sole discretion, payment of
such other lawful consideration as the Board may determine; or

(6) by any combination of the above permitted forms of payment.

(g) Limitation on Repricing. Unless such action is approved by the Company’s
stockholders, the Company may not (except as provided under Section 9):
(1) amend any outstanding Option granted under the Plan to provide an exercise
price per share that is lower than the then-current exercise price per share of
such outstanding Option; (2) cancel any outstanding option (whether or not
granted under the Plan) and grant in substitution therefore new Awards under the
Plan (other than Awards granted pursuant to Section 4(c)) covering the same or a
different number of shares of Common Stock and having an exercise price per
share lower than the then-current exercise price per share of the cancelled
option; (3) cancel in exchange for a cash payment any outstanding Option with an
exercise price per share above the then-current Fair Market Value, other than
pursuant to Section 9; or (4) take any other action under the Plan that
constitutes a “repricing” within the meaning of the rules of the Nasdaq Stock
Market (“NASDAQ”).

(h) No Reload Rights. No Option granted under the Plan shall contain any
provision entitling the optionee to the automatic grant of additional Options in
connection with any exercise of the original Option.

 

6. Stock Appreciation Rights.

(a) General. The Board may grant Awards consisting of stock appreciation rights
(“SARs”) entitling the holder, upon exercise, to receive an amount of Common
Stock or cash or a combination thereof (such form to be determined by the Board)
determined by reference to appreciation, from and after the date of grant, in
the Fair Market Value of a share of Common Stock over the measurement price
established pursuant to Section 6(b). The date as of which such appreciation is
determined shall be the exercise date.

 

-5-



--------------------------------------------------------------------------------

(b) Measurement Price. The Board shall establish the measurement price of each
SAR and specify it in the applicable SAR agreement. The measurement price shall
not be less than 100% of the Fair Market Value on the date the SAR is granted;
provided that if the Board approves the grant of an SAR effective as of a future
date, the measurement price shall be not less than 100% of the Fair Market Value
on such future date.

(c) Duration of SARs. Each SAR shall be exercisable at such times and subject to
such terms and conditions as the Board may specify in the applicable SAR
agreement; provided, however, that no SAR will be granted with a term in excess
of 8 years.

(d) Exercise of SARs. SARs may be exercised by delivery to the Company of a
notice of exercise in a form (which may be electronic) approved by the Company,
together with any other documents required by the Board.

(e) Limitation on Repricing. Unless such action is approved by the Company’s
stockholders, the Company may not (except as provided for under Section 9):
(1) amend any outstanding SAR granted under the Plan to provide a measurement
price per share that is lower than the then-current measurement price per share
of such outstanding SAR, (2) cancel any outstanding SAR (whether or not granted
under the Plan) and grant in substitution therefor new Awards under the Plan
(other than Awards granted pursuant to Section 4(c)) covering the same or a
different number of shares of Common Stock and having an exercise or measurement
price per share lower than the then-current measurement price per share of the
cancelled SAR, (3) cancel in exchange for a cash payment any outstanding SAR
with a measurement price per share above the then-current Fair Market Value,
other than pursuant to Section 9, or (4) take any other action under the Plan
that constitutes a “repricing” within the meaning of the rules of NASDAQ.

 

7. Restricted Stock; Restricted Stock Units.

(a) General. The Board may grant Awards entitling recipients to acquire shares
of Common Stock (“Restricted Stock”), subject to the right of the Company to
repurchase all or part of such shares at their issue price or other stated or
formula price (or to require forfeiture of such shares if issued at no cost)
from the recipient in the event that conditions specified by the Board in the
applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Board for such Award. Instead
of granting Awards for Restricted Stock, the Board may grant Awards entitling
the recipient to receive shares of Common Stock to be delivered at the time such
shares of Common Stock vest (“Restricted Stock Units”) (Restricted Stock and
Restricted Stock Units are each referred to herein as a “Restricted Stock
Award”).

 

-6-



--------------------------------------------------------------------------------

(b) Terms and Conditions. The Board shall determine the terms and conditions of
a Restricted Stock Award, including the conditions for repurchase (or
forfeiture) and the issue price, if any.

(c) Stock Certificates. Any stock certificates issued in respect of Restricted
Stock, as well as dividends or distributions paid on such Restricted Stock,
shall be registered in the name of the Participant and, unless otherwise
determined by the Board, deposited by the Participant, together with a stock
power endorsed in blank, with the Company (or its designee). At the expiration
of the applicable restriction periods, the Company (or such designee) shall
deliver the certificates no longer subject to such restrictions to the
Participant or if the Participant has died, to the beneficiary designated, in a
manner determined by the Board, by a Participant to receive amounts due or
exercise rights of the Participant in the event of the Participant’s death (the
“Designated Beneficiary”). In the absence of an effective designation by a
Participant, “Designated Beneficiary” shall mean the Participant’s estate.

(d) Limitations on Vesting.

(1) Restricted Stock Awards that vest based on the passage of time alone shall
be zero percent vested prior to the first anniversary of the date of grant, no
more than 33-1/3% vested prior to the second anniversary of the date of grant,
and no more than 66-2/3% vested prior to the third anniversary of the date of
grant. Restricted Stock Awards that vest upon the passage of time and provide
for accelerated vesting based on performance shall not vest prior to the first
anniversary of the date of grant. This subsection 7(d)(1) shall not apply to
(A) Awards granted pursuant to Section 10(i) or (B) to a maximum of 200,000
shares of Common Stock with respect to which Restricted Stock Awards and Other
Stock Based, in the aggregate, may be granted.

(2) Notwithstanding any other provision of this Plan, the Board may, in its
discretion, either at the time a Restricted Stock Award is made or at any time
thereafter, waive its right to repurchase shares of Common Stock (or waive the
forfeiture thereof) or remove or modify any part or all of the restrictions
applicable to the Restricted Stock Award, provided that the Board may only
exercise such rights in extraordinary circumstances which shall include, without
limitation, death or disability of the Participant; estate planning needs of the
Participant; a merger, consolidation, sale, reorganization, recapitalization, or
change in control of the Company; or any other nonrecurring significant event
affecting the Company, a Participant or the Plan.

(e) Dividends.

(1) Restricted Stock. Unless otherwise provided in the applicable Restricted
Stock Award agreement, any dividends (whether paid in cash, stock or property)
declared and paid by the Company with respect to shares of Restricted Stock
(“Accrued Dividends”) shall be paid to the Participant only if and when such
shares become free from the restrictions on transferability and forfeitability
that apply to such shares. Each payment of Accrued Dividends will be made no
later than the end of the calendar year in which the dividends are paid to
stockholders of that class of stock or, if later, the 15th day of the third
month following the lapsing of the restrictions on transferability and the
forfeitability provisions applicable to the underlying shares of Restricted
Stock.

 

-7-



--------------------------------------------------------------------------------

(2) Restricted Stock Units. The Award agreement for Restricted Stock Units may
provide Participants with the right to receive an amount equal to any dividends
or other distributions declared and paid on an equal number of outstanding
shares of Common Stock (“Dividend Equivalents”). Dividend Equivalents may be
paid currently or credited to an account for the Participant, may be settled in
cash and/or shares of Common Stock and may be subject to the same restrictions
on transfer and forfeitability as the Restricted Stock Units with respect to
which paid, in each case to the extent provided in the Award agreement.

 

8. Other Stock-Based Awards

(a) General. Other Awards of shares of Common Stock, and other Awards that are
valued in whole or in part by reference to, or are otherwise based on, shares of
Common Stock or other property, may be granted hereunder to Participants (“Other
Stock-Based-Awards”). Such Other Stock-Based Awards shall also be available as a
form of payment in the settlement of other Awards granted under the Plan or as
payment in lieu of compensation to which a Participant is otherwise entitled.
Other Stock-Based Awards may be paid in shares of Common Stock or cash, as the
Board shall determine.

(b) Terms and Conditions. Subject to the provisions of the Plan, the Board shall
determine the terms and conditions of each Other Stock-Based Award, including
any purchase price applicable thereto.

(c) Limitations on Vesting.

(1) Other Stock Based Awards that vest based on the passage of time alone shall
be zero percent vested prior to the first anniversary of the date of grant, no
more than 33-1/3% vested prior to the second anniversary of the date of grant,
and no more than 66-2/3% vested prior to the third anniversary of the date of
grant. Other Stock Based Awards that vest upon the passage of time and provide
for accelerated vesting based on performance shall not vest prior to the first
anniversary of the date of grant. This subsection 8(c)(1) shall not apply to
(A) Awards granted pursuant to Section 10(i) or (B) to a maximum of 200,000
shares of Common Stock with respect to which Restricted Stock Awards and Other
Stock Based Awards, in the aggregate, may be granted.

(2) Notwithstanding any other provision of this Plan, the Board may, in its
discretion, either at the time an Other Stock Based Award is made or at any time
thereafter, waive its right to repurchase shares of Common Stock (or waive the
forfeiture thereof) or remove or modify any part or all of the restrictions
applicable to the Other Stock Based Award, provided that the Board may only
exercise such rights in extraordinary circumstances which shall include, without
limitation, death or disability of the Participant; estate planning needs of the
Participant; a merger, consolidation, sale, reorganization, recapitalization, or
change in control of the Company; or any other nonrecurring significant event
affecting the Company, a Participant or the Plan.

 

-8-



--------------------------------------------------------------------------------

9. Adjustments for Changes in Common Stock and Certain Other Events.

(a) Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
dividend or distribution to holders of Common Stock other than an ordinary cash
dividend, (i) the number and class of securities available under the Plan,
(ii) the share counting rules and sublimits set forth in Sections 4(a) and 4(b)
and the minimum vesting rules in Section 7(d), (iii) the number and class of
securities and exercise price per share of each outstanding Option, (iv) the
share and per-share provisions and the measurement price of each outstanding
SAR, (v) the number of shares subject to and the repurchase price per share
subject to each outstanding Restricted Stock Award and (vi) the share and
per-share-related provisions and the purchase price, if any, of each outstanding
Other Stock-Based Award, shall be equitably adjusted by the Company (or
substituted Awards may be made, if applicable) in the manner determined by the
Board. Without limiting the generality of the foregoing, in the event the
Company effects a split of the Common Stock by means of a stock dividend and the
exercise price of and the number of shares subject to an outstanding Option are
adjusted as of the date of the distribution of the dividend (rather than as of
the record date for such dividend), then an optionee who exercises an Option
between the record date and the distribution date for such stock dividend shall
be entitled to receive, on the distribution date, the stock dividend with
respect to the shares of Common Stock acquired upon such Option exercise,
notwithstanding the fact that such shares were not outstanding as of the close
of business on the record date for such stock dividend.

(b) Reorganization Events.

(1) Definition. A “Reorganization Event” shall mean: (a) any merger or
consolidation of the Company with or into another entity as a result of which
all of the Common Stock of the Company is converted into or exchanged for the
right to receive cash, securities or other property or is cancelled, (b) any
transfer or disposition of all of the Common Stock of the Company for cash,
securities or other property pursuant to a share exchange or other transaction
or (c) any liquidation or dissolution of the Company.

(2) Consequences of a Reorganization Event on Awards Other than Restricted
Stock.

(a) In connection with a Reorganization Event, the Board may take any one or
more of the following actions as to all or any (or any portion of) outstanding
Awards other than Restricted Stock on such terms as the Board determines (except
to the extent specifically provided otherwise in an applicable Award agreement
or another agreement between the Company and the Participant): (i) provide that
such Awards shall be assumed, or substantially equivalent Awards shall be
substituted, by the acquiring or succeeding corporation (or an affiliate
thereof), (ii) upon written notice to a Participant, provide that all of the

 

-9-



--------------------------------------------------------------------------------

Participant’s unexercised Awards will terminate immediately prior to the
consummation of such Reorganization Event unless exercised by the Participant
(to the extent then exercisable) within a specified period following the date of
such notice, (iii) provide that outstanding Awards shall become exercisable,
realizable, or deliverable, or restrictions applicable to an Award shall lapse,
in whole or in part prior to or upon such Reorganization Event, (iv) in the
event of a Reorganization Event under the terms of which holders of Common Stock
will receive upon consummation thereof a cash payment for each share surrendered
in the Reorganization Event (the “Acquisition Price”), make or provide for a
cash payment to Participants with respect to each Award held by a Participant
equal to (A) the number of shares of Common Stock subject to the vested portion
of the Award (after giving effect to any acceleration of vesting that occurs
upon or immediately prior to such Reorganization Event) multiplied by (B) the
excess, if any, of (I) the Acquisition Price over (II) the exercise, measurement
or purchase price of such Award and any applicable tax withholdings, in exchange
for the termination of such Award, (v) provide that, in connection with a
liquidation or dissolution of the Company, Awards shall convert into the right
to receive liquidation proceeds (if applicable, net of the exercise, measurement
or purchase price thereof and any applicable tax withholdings) and (vi) any
combination of the foregoing. In taking any of the actions permitted under this
Section 9(b)(2), the Board shall not be obligated by the Plan to treat all
Awards, all Awards held by a Participant, or all Awards of the same type,
identically.

(b) Notwithstanding the terms of Section 9(b)(2)(A), in the case of outstanding
Restricted Stock Units that are subject to Section 409A of the Code: (i) if the
applicable Restricted Stock Unit agreement provides that the Restricted Stock
Units shall be settled upon a “change in control event” within the meaning of
Treasury Regulation Section 1.409A-3(i)(5)(i), and the Reorganization Event
constitutes such a “change in control event”, then no assumption or substitution
shall be permitted pursuant to Section 9(b)(2)(A)(i) and the Restricted Stock
Units shall instead be settled in accordance with the terms of the applicable
Restricted Stock Unit agreement; and (ii) the Board may only undertake the
actions set forth in clauses (iii), (iv) or (v) of Section 9(b)(2)(A) if the
Reorganization Event constitutes a “change in control event” as defined under
Treasury Regulation Section 1.409A-3(i)(5)(i) and such action is permitted or
required by Section 409A of the Code; if the Reorganization Event is not a
“change in control event” as so defined or such action is not permitted or
required by Section 409A of the Code, and the acquiring or succeeding
corporation does not assume or substitute the Restricted Stock Units pursuant to
clause (i) of Section 9(b)(2)(A), then the unvested Restricted Stock Units shall
terminate immediately prior to the consummation of the Reorganization Event
without any payment in exchange therefor.

(c) For purposes of Section 9(b)(2)(A)(i), an Award (other than Restricted
Stock) shall be considered assumed if, following consummation of the
Reorganization Event, such Award confers the right to purchase or receive
pursuant to the terms of such Award, for each share of Common Stock subject to
the Award immediately prior to the consummation of the Reorganization Event, the
consideration (whether cash, securities or other property) received as a result
of the Reorganization Event by holders of Common Stock for each share of Common
Stock held immediately prior to the consummation of the Reorganization Event
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a

 

-10-



--------------------------------------------------------------------------------

majority of the outstanding shares of Common Stock); provided, however, that if
the consideration received as a result of the Reorganization Event is not solely
common stock of the acquiring or succeeding corporation (or an affiliate
thereof), the Company may, with the consent of the acquiring or succeeding
corporation, provide for the consideration to be received upon the exercise or
settlement of the Award to consist solely of such number of shares of common
stock of the acquiring or succeeding corporation (or an affiliate thereof) that
the Board determined to be equivalent in value (as of the date of such
determination or another date specified by the Board) to the per share
consideration received by holders of outstanding shares of Common Stock as a
result of the Reorganization Event.

(3) Consequences of a Reorganization Event on Restricted Stock. Upon the
occurrence of a Reorganization Event other than a liquidation or dissolution of
the Company, the repurchase and other rights of the Company with respect to
outstanding Restricted Stock shall inure to the benefit of the Company’s
successor and shall, unless the Board determines otherwise, apply to the cash,
securities or other property which the Common Stock was converted into or
exchanged for pursuant to such Reorganization Event in the same manner and to
the same extent as they applied to such Restricted Stock; provided, however,
that the Board may provide for termination or deemed satisfaction of such
repurchase or other rights under the instrument evidencing any Restricted Stock
or any other agreement between a Participant and the Company, either initially
or by amendment. Upon the occurrence of a Reorganization Event involving the
liquidation or dissolution of the Company, except to the extent specifically
provided to the contrary in the instrument evidencing any Restricted Stock or
any other agreement between a Participant and the Company, all restrictions and
conditions on all Restricted Stock then outstanding shall automatically be
deemed terminated or satisfied.

 

10. General Provisions Applicable to Awards

(a) Transferability of Awards. Awards shall not be sold, assigned, transferred,
pledged or otherwise encumbered by the person to whom they are granted, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution or, other than in the case of an Incentive Stock Option and Awards
that are subject to Section 409A of the Code, pursuant to a qualified domestic
relations order, and, during the life of the Participant, shall be exercisable
only by the Participant; provided, however, that, except with respect to Awards
that are subject to Section 409A of the Code, the Board may permit or provide in
an Award for the gratuitous transfer of the Award by the Participant to or for
the benefit of any immediate family member, family trust or other entity
established for the benefit of the Participant and/or an immediate family member
thereof if the Company would be eligible to use a Form S-8 under the Securities
Act for the registration of the sale of the Common Stock subject to such Award
to such proposed transferee; provided further, that the Company shall not be
required to recognize any such permitted transfer until such time as such
permitted transferee shall, as a condition to such transfer, deliver to the
Company a written instrument in form and substance satisfactory to the Company
confirming that such transferee shall be bound by all of the terms and
conditions of the Award. References to a Participant, to the extent relevant in
the context, shall include references to authorized transferees. For the
avoidance of doubt, nothing contained in this Section 10(a) shall be deemed to
restrict a transfer to the Company.

 

-11-



--------------------------------------------------------------------------------

(b) Documentation. Each Award shall be evidenced in such form (written,
electronic or otherwise) as the Board shall determine. Each Award may contain
terms and conditions in addition to those set forth in the Plan.

(c) Board Discretion. Except as otherwise provided by the Plan, each Award may
be made alone or in addition or in relation to any other Award. The terms of
each Award need not be identical, and the Board need not treat Participants
uniformly.

(d) Termination of Status. The Board shall determine the effect on an Award of
the disability, death, termination or other cessation of employment or service,
authorized leave of absence or other change in the employment or other status of
a Participant and the extent to which, and the period during which, the
Participant, or the Participant’s legal representative, conservator, guardian or
Designated Beneficiary, may exercise rights under the Award.

(e) Withholding. The Participant must satisfy all applicable federal, state, and
local or other income and employment tax withholding obligations before the
Company will deliver stock certificates or otherwise recognize ownership of
Common Stock under an Award. The Company may decide to satisfy the withholding
obligations through additional withholding on salary or wages. If the Company
elects not to or cannot withhold from other compensation, the Participant must
pay the Company the full amount, if any, required for withholding or have a
broker tender to the Company cash equal to the withholding obligations. Payment
of withholding obligations is due before the Company will issue any shares on
exercise, vesting or release from forfeiture of an Award or at the same time as
payment of the exercise or purchase price, unless the Company determines
otherwise. If provided for in an Award or approved by the Board in its sole
discretion, a Participant may satisfy such tax obligations in whole or in part
by delivery (either by actual delivery or attestation) of shares of Common
Stock, including shares retained from the Award creating the tax obligation,
valued at their Fair Market Value; provided, however, except as otherwise
provided by the Board, that the total tax withholding where stock is being used
to satisfy such tax obligations cannot exceed the Company’s minimum statutory
withholding obligations (based on minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
such supplemental taxable income). Shares used to satisfy tax withholding
requirements cannot be subject to any repurchase, forfeiture, unfulfilled
vesting or other similar requirements.

(f) Amendment of Award. Except as otherwise provided in Sections 5(g), 6(e),
7(d), 8(c) and 10(h), the Board may amend, modify or terminate any outstanding
Award, including but not limited to, substituting therefor another Award of the
same or a different type, changing the date of exercise or realization, and
converting an Incentive Stock Option to a Nonstatutory Stock Option, provided
that the Participant’s consent to such action shall be required unless (i) the
Board determines that the action, taking into account any related action, does
not materially and adversely affect the Participant or (ii) the change is
permitted under Section 9.

(g) Conditions on Delivery of Stock. The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Award have been met or removed to the

 

-12-



--------------------------------------------------------------------------------

satisfaction of the Company, (ii) in the opinion of the Company’s counsel, all
other legal matters in connection with the issuance and delivery of such shares
have been satisfied, including any applicable securities laws and any applicable
stock exchange or stock market rules and regulations, and (iii) the Participant
has executed and delivered to the Company such representations or agreements as
the Company may consider appropriate to satisfy the requirements of any
applicable laws, rules or regulations.

(h) Acceleration.

(1) Restricted Stock Awards and Other Stock Based Awards. The Board may, at any
time, provide that a Restricted Stock Award or Other Stock-Based Award shall
become immediately exercisable in full or in part, free of some or all
restrictions or conditions, or otherwise realizable in full or in part, as the
case may be, subject to the limitations provided in Sections 7(d) and 8(c).

(2) Options and Stock Appreciation Rights. With respect to any Option or SAR,
the Board may, in its discretion, either at the time an Option or an SAR is
granted or at any time thereafter, provide that such Option or SAR shall become
immediately exercisable in full or in part, free of some or all restrictions or
conditions, or otherwise realizable in full or in part, as the case may be
(collectively, “accelerated”), (A) as a result of the death or disability of a
Participant; the estate planning needs of a Participant; a merger,
consolidation, sale, reorganization, recapitalization, or change in control of
the Company; or any other nonrecurring significant event affecting the Company,
a Participant or the Plan or (B) in any other circumstance, provided that the
number of Options and SARs that may be accelerated, together with any Restricted
Stock Awards that do not satisfy the minimum vesting provisions in Sections 7(d)
and 8(c), may not in the aggregate exceed 200,000 shares of Common Stock

(i) Performance Conditions.

(1) This Section 10(i) shall be administered by a Committee (the “Section 162(m)
Committee”) approved by the Board, all of the members of which are “outside
directors” as defined by Section 162(m).

(2) Notwithstanding any other provision of the Plan, if the Section 162(m)
Committee determines, at the time a Restricted Stock Award or Other Stock Based
Award is granted to a Participant, that such Participant is, or may be as of the
end of the tax year in which the Company would claim a tax deduction in
connection with such Award, a Covered Employee (as defined in Section 162(m)),
then the Section 162(m) Committee may provide that this Section 10(i) is
applicable to such Award.

(3) If a Restricted Stock Award or Other Stock Based Award is subject to this
Section 10(i), then the lapsing of restrictions thereon and the distribution of
cash or Shares pursuant thereto, as applicable, shall be subject to the
achievement of one or more objective performance goals established by the
Section 162(m) Committee, which shall be based on the relative or absolute
attainment of specified levels of one or any combination of the following,

 

-13-



--------------------------------------------------------------------------------

which may be determined pursuant to generally accepted accounting principles
(“GAAP”) or on a non-GAAP basis, as determined by the Section 162(m) Committee:
(a) earnings, (b) revenues, (c) expenses, (d) stock price, (e) achievement of
balance sheet or income statement objectives, (f) total shareholder return,
(g) cash flow, or (h) backlog, and may be absolute in their terms or measured
against or in relationship to other companies comparably, similarly or otherwise
situated. Such performance goals may be adjusted to exclude any one or more of
(i) extraordinary items, (ii) gains or losses on the dispositions of
discontinued operations, (iii) the cumulative effects of changes in accounting
principles, (iv) the writedown of any asset, and (v) charges for restructuring
and rationalization programs. Such performance goals: (i) may vary by
Participant and may be different for different Awards; (ii) may be particular to
a Participant or the department, branch, line of business, subsidiary or other
unit in which the Participant works and may cover such period as may be
specified by the Section 162(m) Committee; and (iii) shall be set by the
Section 162(m) Committee within the time period prescribed by, and shall
otherwise comply with the requirements of, Section 162(m).

(4) Notwithstanding any provision of the Plan, with respect to any Restricted
Stock Award or Other Stock Based Award that is subject to this Section 10(i),
the Section 162(m) Committee may adjust downwards, but not upwards, the cash or
number of Shares payable pursuant to such Award, and the Section 162(m)
Committee may not waive the achievement of the applicable performance goals
except in the case of the death or disability of the Participant or a change in
control of the Company.

(5) The Section 162(m) Committee shall have the power to impose such other
restrictions on Awards subject to this Section 10(i) as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code, or any successor provision thereto.

 

11. Miscellaneous

(a) No Right To Employment or Other Status. No person shall have any claim or
right to be granted an Award, and the grant of an Award shall not be construed
as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award.

(b) No Rights As Stockholder. Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary shall have any rights as a stockholder
with respect to any shares of Common Stock to be distributed with respect to an
Award until becoming the record holder of such shares.

(c) Effective Date and Term of Plan. The Plan shall become effective on the date
on which it is adopted by the Board, but no Award may be granted unless and
until the Plan has been approved by the Company’s stockholders. No Awards shall
be granted under the Plan after the completion of 10 years from the earlier of
(i) the date on which the Plan was adopted by the Board or (ii) the date the
Plan was approved by the Company’s stockholders, but Awards previously granted
may extend beyond that date.

 

-14-



--------------------------------------------------------------------------------

(d) Amendment of Plan. The Board may amend, suspend or terminate the Plan or any
portion thereof at any time provided that (i) to the extent required by
Section 162(m), no Award granted to a Participant that is intended to comply
with Section 162(m) after the date of such amendment shall become exercisable,
realizable or vested, as applicable to such Award, unless and until the
Company’s stockholders approve such amendment in the manner required by
Section 162(m); (ii) no amendment that would require stockholder approval under
the rules of NASDAQ may be made effective unless and until the Company’s
stockholders approve such amendment; and (iii) if NASDAQ amends its corporate
governance rules so that such rules no longer require stockholder approval of
“material amendments” to equity compensation plans, then, from and after the
effective date of such amendment to the NASDAQ rules, no amendment to the Plan
(A) materially increasing the number of shares authorized under the Plan (other
than pursuant to Section 4(c) or 9), (B) expanding the types of Awards that may
be granted under the Plan, or (C) materially expanding the class of participants
eligible to participate in the Plan shall be effective unless and until the
Company’s stockholders approve such amendment. In addition, if at any time the
approval of the Company’s stockholders is required as to any other modification
or amendment under Section 422 of the Code or any successor provision with
respect to Incentive Stock Options, the Board may not effect such modification
or amendment without such approval. Unless otherwise specified in the amendment,
any amendment to the Plan adopted in accordance with this Section 11(d) shall
apply to, and be binding on the holders of, all Awards outstanding under the
Plan at the time the amendment is adopted, provided the Board determines that
such amendment, taking into account any related action, does not materially and
adversely affect the rights of Participants under the Plan. No Award shall be
made that is conditioned upon stockholder approval of any amendment to the Plan
unless the Award provides that (i) it will terminate or be forfeited if
stockholder approval of such amendment is not obtained within no more than 12
months from the date of grant and (2) it may not be exercised or settled (or
otherwise result in the issuance of Common Stock) prior to such stockholder
approval.

(e) Authorization of Sub-Plans (including for Grants to non-U.S. Employees). The
Board may from time to time establish one or more sub-plans under the Plan for
purposes of satisfying applicable securities, tax or other laws of various
jurisdictions. The Board shall establish such sub-plans by adopting supplements
to the Plan containing (i) such limitations on the Board’s discretion under the
Plan as the Board deems necessary or desirable or (ii) such additional terms and
conditions not otherwise inconsistent with the Plan as the Board shall deem
necessary or desirable. All supplements adopted by the Board shall be deemed to
be part of the Plan, but each supplement shall apply only to Participants within
the affected jurisdiction and the Company shall not be required to provide
copies of any supplement to Participants in any jurisdiction which is not the
subject of such supplement.

(f) Compliance with Section 409A of the Code. Except as provided in individual
Award agreements initially or by amendment, if and to the extent (i) any portion
of any payment, compensation or other benefit provided to a Participant pursuant
to the Plan in connection with

 

-15-



--------------------------------------------------------------------------------

his or her employment termination constitutes “nonqualified deferred
compensation” within the meaning of Section 409A of the Code and (ii) the
Participant is a specified employee as defined in Section 409A(a)(2)(B)(i) of
the Code, in each case as determined by the Company in accordance with its
procedures, by which determinations the Participant (through accepting the
Award) agrees that he or she is bound, such portion of the payment, compensation
or other benefit shall not be paid before the day that is six months plus one
day after the date of “separation from service” (as determined under
Section 409A of the Code) (the “New Payment Date”), except as Section 409A of
the Code may then permit. The aggregate of any payments that otherwise would
have been paid to the Participant during the period between the date of
separation from service and the New Payment Date shall be paid to the
Participant in a lump sum on such New Payment Date, and any remaining payments
will be paid on their original schedule.

(g) Limitations on Liability. Notwithstanding any other provisions of the Plan,
no individual acting as a director, officer, employee or agent of the Company
will be liable to any Participant, former Participant, spouse, beneficiary, or
any other person for any claim, loss, liability, or expense incurred in
connection with the Plan, nor will such individual be personally liable with
respect to the Plan because of any contract or other instrument he or she
executes in his or her capacity as a director, officer, employee or agent of the
Company. The Company will indemnify and hold harmless each director, officer,
employee or agent of the Company to whom any duty or power relating to the
administration or interpretation of the Plan has been or will be delegated,
against any cost or expense (including attorneys’ fees) or liability (including
any sum paid in settlement of a claim with the Board’s approval) arising out of
any act or omission to act concerning the Plan unless arising out of such
person’s own fraud or bad faith.

(h) Governing Law. The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the
Commonwealth of Massachusetts, excluding choice-of-law principles of the law of
such state that would require the application of the laws of a jurisdiction
other than such state.

 

-16-